United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2465
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Orbelin Cabrera-Reynoso,                *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: October 20, 1999
                                Filed: November 24, 1999
                                 ___________

Before BOWMAN, ROSS, and MURPHY, Circuit Judges.
                           ___________

BOWMAN, Circuit Judge.

      Orbelin Cabrera-Reynoso pled guilty to the distribution of cocaine in violation
of 21 U.S.C. § 841(a)(1) (1994), but reserved the right to appeal the denial of his
motion to suppress evidence obtained as a result of his arrest. On appeal, Cabrera-
Reynoso contends that the police arrested him without probable cause. We affirm.

      Cabrera-Reynoso's arrest arose from his connection to 2116 Portland Avenue
South in Minneapolis and a series of undercover cocaine transactions between Deputy
David Bruce and Elvis Gama-Leon in August 1998. Prior to the final transaction on
August 25, surveillance officers observed Gama-Leon drive to and enter 2116 Portland
at 1:20 p.m. Ten minutes later, Gama-Leon left the building carrying a brown paper
bag. He then drove directly to a local restaurant and delivered seventeen ounces of
cocaine in a brown paper bag to Deputy Bruce. Naturally, the officers suspected that
Gama-Leon obtained the cocaine at 2116 Portland.

       August 25 was not the first time that Gama-Leon appeared to contact someone
at 2116 Portland. On August 5 and 11, pen-register records show phone calls from
Gama-Leon's residence to 2116 Portland shortly after Deputy Bruce's informant called
Gama-Leon to arrange drug purchases. On August 17, Gama-Leon drove to 2116
Portland shortly after receiving another call from the informant and shortly before
delivering cocaine to Deputy Bruce. Gama-Leon also called other numbers, including
a pager several times, and contacted other locations during the course of these
transactions. Nevertheless, suspicion focused on 2116 Portland as being the source of
Gama-Leon's supply of cocaine.

       Following Gama-Leon's arrest on August 25, surveillance officers stopped a car
observed departing from 2116 Portland. The occupants, Inocente Villa-Gomez and her
juvenile son Miguel Maldonado, both lived at 2116 Portland. Deputy Jeffrey Burchett
showed them a picture of Gama-Leon and asked if they knew him. Maldonado
responded that Gama-Leon had been to their apartment around 1:00 p.m. that day and
had visited with two men named Reynoso. Maldonado indicated that the Reynosos
were his mother's boyfriend and the boyfriend's nephew. When asked the location of
the Reynosos, Maldonado responded that they were out playing volleyball and that they
were driving a red Chrysler Laser.1




      1
        There was some dispute at the hearing whether Maldonado said a Laser or a
Daytona. We do not believe this dispute is significant because the Daytona and Laser
are twin models, sold by Dodge and Chrysler respectively, that look substantially alike.
                                          -2-
       Deputy Burchett alerted officers at 2116 Portland to stop the car should they see
it. He soon received a report from surveillance officers that a red Chrysler Laser,
license number 233 JXG, was spotted driving southbound at 2116 Portland Avenue
carrying two Hispanic males. After hearing the report, Maldonado told Deputy
Burchett either "That's them" or "Yes, that is the car." Tr. at 71, 89. Deputy Burchett
then told the surveillance officers to stop the vehicle. Cabrera-Reynoso and his uncle
were in the car, and Cabrera-Reynoso's driver's license indicated that he lived at 2116
Portland. The officers seized Cabrera-Reynoso's pager and discovered that it was the
same pager that Gama-Leon had called several times during the course of the
investigation. Later, the officers were able to match Cabrera-Reynoso's fingerprints to
prints found on individual plastic bags of cocaine sold to Deputy Bruce. Cabrera-
Reynoso's indictment and guilty plea soon followed.

       Cabrera-Reynoso challenges the conclusion of the District Court2 that probable
cause existed for his warrantless arrest. We review findings of historical fact made by
the District Court for clear error,3 but review the ultimate question of probable cause
to arrest de novo. See Ornelas v. United States, 517 U.S. 690, 699 (1996); United
States v. McClain, 171 F.3d 1168, 1170 (8th Cir. 1999). "Probable cause exists if the
facts and circumstances within the arresting officer's knowledge were sufficient to
warrant a prudent person's belief that the suspect had committed or was committing an
offense." United States v. Magness, 69 F.3d 872, 874 (8th Cir. 1995) (citing Beck v.
Ohio, 379 U.S. 89, 91 (1964)).


      2
         The Honorable MICHAEL J. DAVIS, United States District Judge for the
District of Minnesota, adopting the Report and Recommendation of the Honorable
FRANKLIN L. NOEL, United States Magistrate Judge for the District of Minnesota.
      3
        Having carefully reviewed the transcript of the suppression hearing, we find no
clear error in Judge Noel's findings of fact, which were adopted by Judge Davis after
a de novo review of the record. Our description of the facts is consistent with those
findings.
                                          -3-
        We believe that Deputy Burchett had probable cause to order the stop of the red
Chrysler Laser and thus the warrantless arrest of Cabrera-Reynoso. First, the telephone
calls and especially Gama-Leon's pickup of the brown paper bag on August 25 were
sufficient to warrant the belief that someone at 2116 Portland supplied Gama-Leon with
cocaine. At the time of the stop, Deputy Burchett knew that Gama-Leon regularly
made contact with someone at 2116 Portland after being asked to supply cocaine.
Most importantly, Deputy Burchett knew that Gama-Leon picked up a brown paper bag
at 2116 Portland, drove directly to the site of a prearranged drug transaction, and then
sold half a kilogram of cocaine in a brown paper bag to Deputy Bruce. Acting
together, these observations were sufficient to allow Deputy Burchett to reasonably
infer that someone at 2116 Portland supplied cocaine to Gama-Leon. Cf. United States
v. Hulett, 22 F.3d 779, 780-81 (8th Cir.) (concluding that evidence of drug dealer's
phone call to defendant's residence immediately after discussing proposed drug
transaction was sufficient to justify search warrant for defendant's residence), cert.
denied, 513 U.S. 882 (1994); United States v. Corral, 970 F.2d 719, 728 (10th Cir.
1992) ("That the appellant had to return to her residence after negotiating the purchase
price of the cocaine but before making the actual exchange provides at least a
reasonable probability that the cocaine was stored at her residence.").

        Second, Maldonado's statement that the two Reynosos met with Gama-Leon at
2116 Portland around the same time that surveillance officers observed Gama-Leon
leave 2116 Portland with the brown paper bag was sufficient to warrant the belief that
the Reynosos supplied Gama-Leon with the cocaine he shortly afterwards sold to
Deputy Bruce. This observation requires no detailed explanation. Once one accepts
that it was reasonable to infer that Gama-Leon obtained the cocaine at 2116 Portland
on August 25, it naturally follows that the persons with whom he met were probably
the suppliers.

       Third, Maldonado's description of the Reynosos' vehicle, his confirmation of its
identity based on the officer's report, and its proximity to 2116 Portland were sufficient

                                           -4-
to warrant the belief that the Reynosos were in the red Chrysler Laser that the officers
stopped. The police observed the vehicle, carrying two Hispanic males, driving
southbound at 2116 Portland. And after he heard the police report of the observed
vehicle, including its license number, Maldonado confirmed its identity. In short, the
police observed a vehicle of the type described by Maldonado occupied by two
individuals of the expected ethnicity at the right time and place. We believe that these
facts were sufficient to justify the belief that the Reynosos could be found in the red
Chrysler Laser.

       Taken together, these three inferences were sufficient to establish probable cause
to make the arrest. Because the officers had probable cause to stop the vehicle and
arrest Cabrera-Reynoso, the discovery of Cabrera-Reynoso's identity and the pager
were admissible as obtained in a search incident to a valid arrest. See United States
v. Oakley, 153 F.3d 696, 698 (8th Cir. 1998). Accordingly, the District Court's order
denying the motion to suppress is affirmed.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -5-